Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
1. This action is responsive to the reply filed on November 12, 2020.
Claims 1-19 have been examined. 

Response to Arguments
2. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Allowable Subject Matter
3. After sufficient search and analysis, the examiner concluded that the claimed invention has been recited in such a manner that dependent claim 4 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The computer implemented method of claim 1, further comprising: identifying a plurality of classes comprising one or more parent classes and one or more child classes in the data model or in the transformed data model; and identifying the class from the plurality of classes and the corresponding class hierarchy at which the class is located in a hierarchical class data structure,” which are not found in the prior art of record.
Incorporating claim 4 into claims 1, 10, and 15 would put the case in condition for allowance.
Claims 5-8 depends on claim 4 and are also allowable.


4. After sufficient search and analysis, the examiner concluded that the claimed invention has been recited in such a manner that dependent claim 12 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The article of manufacture of claim 10, wherein the set of acts further comprises: transforming the data model into a rule-based data model based in part or in whole upon the hierarchical set of rules; identifying a plurality of classes comprising one or more parent classes and one or more child classes in the data model or in the transformed data model; and identifying the class from the plurality of classes and the corresponding class hierarchy at which the class is located in a hierarchical class data structure,” which are not found in the prior art of record.
Incorporating claim 12 into claims 1, 10, and 15 would put the case in condition for allowance.
Claim 13 depends on claim 12 and is also allowable.



The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The article of manufacture of claim 11, wherein the set of acts further comprises: converting the at least one rule into a plurality of sub-parts based in part or in whole upon syntactical requirements of the second programming language; joining the plurality of sub-parts based in part or in whole upon the syntactical requirements of the second programming language; determining the rule hierarchy for the at least one rule at least by looping through one or more child hierarchies of the corresponding class hierarchy; generating the hierarchical class data structure based at least in part upon frequencies of terms or word or term embedding processing; and generating the transformed data model in the second programming language by using at least the plurality of sub-parts and the one or more data model attributes for the second programming language,” which are not found in the prior art of record.
Incorporating intervening claim 11 and claim 14 into claims 1, 10, and 15 would put the case in condition for allowance.

Similarly, claims 17-19 are also allowable.

Claim Rejections – 35 USC §103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8. Claims 1-3, 9-11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0005172 A1 to Fuchs (art of record, hereafter “Fuchs”) in view of US 2015/0347620 A1 to Cai et al. (art of record, hereafter “Cai”), and further in view of US 2011/0131275 to Maida-Smith et al. (new art made of record, hereafter “Maida-Smith”).

Claim 1.    
Fuchs discloses a computer implemented method for automatic generation of software application code, comprising:
identifying or generating a data model in a first programming language (0039, 0046);
identifying or generating at least one rule from the data model (0043, 0060); 
tokenizing the at least one rule into a plurality of sub-parts based at least in part upon a second programming language (0045, 0046, 0053, 0061);
determining a rule hierarchy at which the plurality of sub-parts is located based in part or in whole upon a corresponding class hierarchy at which the class is located in a hierarchical class data structure (0012, 0043, 0044, 0064);
generating, at an automatic code generation module stored at least partially in a memory and including or functioning in tandem with at least one microprocessor of a computing system, a transformed data model in the second programming language using at least the plurality of sub-parts and the hierarchical set of rules (FIG.1, FIG.2, and related text).

Fuchs does not disclose converting a decision logic block or one or more patterns in the data model for a class into the at least one rule; identifying and transforming a plurality of decision logic blocks or a plurality of patterns in the data model into a hierarchical set of rules associated with the hierarchical class data structure.
However, Cai further discloses converting a decision logic block or one or more patterns in the data model for a class into the at least one rule (0026, 0068, 0097);
identifying and transforming a plurality of decision logic blocks or a plurality of patterns in the data model into a hierarchical set of rules associated with the hierarchical class data structure (FIG.3 and related text in 0066, 0126).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Cai’s teaching into Fuchs‘ teaching.  One would have been motivated to do so to convert/translate models as suggested by Cai.

Fuchs and Cai do not disclose a hierarchical set of rules associated with a plurality of hierarchical classes in the hierarchical class data structure, and using the hierarchical set of rules associated with the plurality of hierarchical classes.
However, Maida-Smith further discloses a hierarchical set of rules associated with a plurality of hierarchical classes in the hierarchical class data structure, and using the hierarchical set of rules associated with the plurality of hierarchical classes (0008, 0009, 0041, 0052).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Maida-Smith’s teaching into Fuchs and Cai’s teaching.  One would have been motivated to do so to use security classes to secure client and cloud hosted web service enabled processes as suggested by Maida-Smith.

Claim 2.    
Fuchs discloses the computer implemented method of claim 1, further comprising: identifying the second programming language, a second platform, or a second environment into the second programming language; and determining one or more data model attributes for the second programming language (0016, 0063).

Claim 3.    
Fuchs discloses the computer implemented method of claim 2, further comprising transforming the data model into a rule-based data model based in part or in whole upon the hierarchical set of rules (0012, 0043, 0044, 0064).

Claim 9.    
Fuchs discloses the computer implemented method of claim 2, further comprising: generating the transformed data model in the second programming language by using at least the plurality of sub-parts and the one or more data model attributes for the second programming language (0018-0022, 0045, 0046).

Claim 10.
Claim 10 is an article of manufacture version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 10.

Claim 11.
Claim 12 is an article of manufacture version, which recite(s) the same limitations as those of claim 2, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 11.
Claim 15.
Claim 15 is a system version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 16.

Claim 16.
Claim 16 is a system version, which recite(s) the same limitations as those of claim 2, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 16.



9. Claims 1-3, 9-11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0010629 A1 to Berg et al. (art of record, hereafter “Berg”) in view of US 2012/0278788 to Crapo (art of record, hereafter “Crapo”), and further in view of US 2002/0124086 to Mar (new art made of record, hereafter “Mar”).

Claim 1.    
Berg discloses a computer implemented method for automatic generation of software application code, comprising:
identifying or generating a data model in a first programming language (0003, 0126);
identifying or generating at least one rule from the data model (FIG.1B, in Object Model 120, B and C are peers, B and C belong to A); 
tokenizing the at least one rule into a plurality of sub-parts based at least in part upon a second programming language (0008, 0012, 0037, 0041, 0043);
determining a rule hierarchy at which the plurality of sub-parts is located based in part or in whole upon a corresponding class hierarchy at which the class is located in a hierarchical class data structure (0044, 0046, 0118, FIG.1B, corresponding classes/objects in 150, 160 of classes/objects in 120);
generating, at an automatic code generation module stored at least partially in a memory and including or functioning in tandem with at least one microprocessor of a computing system, a transformed data model in the second programming language using at least the plurality of sub-parts and the hierarchical set of rules (FIG.1B, in Object Model 150, B’ and C’ are peers, B’ and C’ belong to A’).

Berg does not disclose converting a decision logic block or one or more patterns in the data model for a class into the at least one rule; identifying and transforming a plurality of decision logic blocks or a plurality of patterns in the data model into a hierarchical set of rules associated with the hierarchical class data structure.
However, Crapo further discloses converting a decision logic block or one or more patterns in the data model for a class into the at least one rule (0031-0026, 0041, 0048-0051);
identifying and transforming a plurality of decision logic blocks or a plurality of patterns in the data model into a hierarchical set of rules associated with the hierarchical class data structure (FIG.6, FIG.7A, and related text).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Crapo’s teaching into Berg‘s teaching.  One would have been motivated to do so to convert/translate models as suggested by Crapo.

Berg and Crapo do not disclose a hierarchical set of rules associated with a plurality of hierarchical classes in the hierarchical class data structure, and using the hierarchical set of rules associated with the plurality of hierarchical classes.
However, Mar further discloses a hierarchical set of rules associated with a plurality of hierarchical classes in the hierarchical class data structure, and using the hierarchical set of rules associated with the plurality of hierarchical classes (0008, 0009, 0041, 0052).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Mar’s teaching into Berg and Crapo’s teaching.  One would have been motivated to do so to implement a plurality of policies based on a plurality of classes as suggested by Mar.

Claim 2.    
Berg discloses the computer implemented method of claim 1, further comprising: identifying the second programming language, a second platform, or a second environment into the second programming language; and determining one or more data model attributes for the second programming language (0003, 0037, 0043).

Claim 3.    
Berg discloses the computer implemented method of claim 2, further comprising transforming the data model into a rule-based data model based in part or in whole upon the hierarchical set of rules (0008, 0044, 0046, 0126).

Claim 9.    
Berg discloses the computer implemented method of claim 2, further comprising: generating the transformed data model in the second programming language by using at least the plurality of sub-parts and the one or more data model attributes for the second programming language (0023-0028, 0037-0042).

Claim 10.
Claim 10 is an article of manufacture version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 10.

Claim 11.
Claim 12 is an article of manufacture version, which recite(s) the same limitations as those of claim 2, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 11.
Claim 15.
Claim 15 is a system version, which recite(s) the same limitations as those of claim 1, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 16.

Claim 16.
Claim 16 is a system version, which recite(s) the same limitations as those of claim 2, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 16.


Conclusion
10. Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

11. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192